Citation Nr: 0805650	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  The veteran died in June 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant participated in a Board video conference 
hearing with the undersigned Veterans Law Judge in January 
2008.  A transcript of that proceeding has been associated 
with the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on her part is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the appellant's claim.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The Court also held that, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  The 
June 2005 notice letter provided to the appellant in this 
case does not meet this standard.  The Board must remand to 
provide Hupp compliant notice.

Secondly, review of the veteran's VA Medical Center (VAMC) 
treatment records, specifically a treatment noted dated in 
May 2005, indicates that prior to the veteran's admission to 
the VA hospital in May 2005, he was initially evaluated at 
Poteau Hospital.  It does not appear that the RO made any 
attempt to secure these records.  The AMC must obtain these 
missing records or indicate that such are not available.

Finally, the Board finds that a VA medical opinion must be 
obtained pertaining to the cause of the veteran's death.  A 
medical statement associated with the appellant's claim for 
Mutual of Omaha death benefits in July 2005 states that the 
veteran's health rapidly declined after his fall and the 
physician believed this was a direct cause to the veteran's 
death.  See Mutual of Omaha statement, July 7, 2005.  The 
Board notes that while this opinion appears to support the 
appellant's claim, the record did not contain the medical 
records from Poteau Hospital at the time of the examiner's 
statement.  As such, after associating these missing medical 
records with the veteran's claims file, a VA opinion must be 
provided in order to determine whether the veteran's service-
connected disabilities were the cause of the veteran's death.  
See Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles 
v. Principi, 
16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to 
the 38 U.S.C.A. § 1310 claim.  Any 
notice given, or action taken, must 
comply with current, controlling legal 
guidance.

2.  Copies of VA treatment records 
pertaining to the veteran, covering the 
period from June 2003 until his death, 
should be obtained.

3.  The AMC must obtain any treatment 
records available from Poteau Hospital 
dated in 2005.  If these records are 
not available, a statement to that 
effect must be associated with the 
veteran's claims file.

4.  After completing the actions above, 
a VA medical opinion must be obtained 
addressing whether it is at least as 
likely as not that the veteran's 
service-connected disabilities were a 
principal or contributory cause of the 
veteran's death.  Specifically, the 
examiner should address the veteran's 
reported history of falls due to his 
service-connected left toe amputation 
and posture and gait disturbance due to 
his service-connected disabilities and 
state whether they played any causal 
role in the veteran's subsequent death.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to 
service connection for the cause of the 
veteran's death should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

